Citation Nr: 1205955	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-12 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who had active military service from August 1969 to June 1972.  This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  In that rating decision, the RO declined to reopen the Veteran's claim for service connection for PTSD because no new and material evidence had been submitted; the Veteran appealed.  In August 2010 the Board reopened the claim for service connection for PTSD and remanded the matter to encompass any and all psychiatric disabilities.

The Veteran provided testimony at a January 2009 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding is of record and has been reviewed.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's 2010 remand, a VA medical opinion was obtained in January 2010.  The remand requested that a VA examiner provide a detailed account of all psychiatric pathology found to be present, and attempt to reconcile the various mental health diagnoses.  The examiner was asked to specify which symptoms were associated with each disorder, and if certain symptomatology could not be disassociated from one disorder or another, it should be specified.  The examiner was also requested to state whether it is at least as likely as not (50% probability) that any current psychiatric disorder, including PTSD, was related to the Veteran's job as a door gunner in Vietnam or other event, injury, or disease in service.  In addition, with respect to PTSD, the examiner was requested to indicate whether it is at least as likely as not (50% probability) that the Veteran had PTSD that was related to service while serving in Vietnam as a door gunner or any other reported service stressor.  

In response, the December 2010 VA examiner diagnosed generalized anxiety disorder as the only Axis I diagnosis and found that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner also stated that "[i]t would require use of speculation to determine if mental condition is due to military service since it was approximately 20 years that elapsed between military service and treatment for symptoms."  

Subsequent to the issuance of the most recent supplemental statement of the case (SSOC) in January 2011, the Veteran's attorney submitted VA treatment records dated in February 2011, including a treatment record signed by his treating physician who provided Axis I diagnoses of PTSD and anxiety.  No waiver of initial RO consideration of such evidence is of record.  See 38 C.F.R. §§ 19.37, 20.1304.  Without a written waiver of initial RO consideration of this additional pertinent evidence, this case must be returned to the AOJ for readjudication and issuance of a supplemental statement of the case.  Id.  See also Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) (holding that a prior VA regulation allowing the Board to consider additional evidence without remanding case to the agency of original jurisdiction for initial consideration was invalid).

Further, a medical opinion is needed to reconcile (with a detailed explanation of the rationale) the conflicting opinions as to whether the Veteran has PTSD due to service. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a medical opinion, with examination only if deemed necessary, to identify any current psychiatric disability.  The claims file must be made available to the examiner for review and any indicated studies should be performed.  For purposes of this opinion, it should be presumed that the Veteran served as a (helicopter) door gunner in Vietnam.  Based on the review of the record (and examination only if deemed necessary), an opinion as to the following should be provided:

a.  Please identify (by medical diagnosis) the Veteran's psychiatric disability/ies.  The discussion should reflect consideration of the January 2010 VA examination report which found the criteria for PTSD were not met (and diagnosed anxiety) and the February 2011 VA treatment record diagnosing both PTSD and anxiety.

b.  As to each diagnosed psychiatric disability, opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that each such disability entity is related to his service as a door gunner in Vietnam or is otherwise related to service. 

c.  The rationale for all opinions should be thoroughly explained and the opinion should reconcile the opinions provided by the VA examiner in January 2010 (finding no PTSD) and the VA physician in February 2011 (finding PTSD).  However, if an opinion cannot be made without resort to speculation the examiner should so state and also explain in detail why such an opinion cannot be made.

2.  The RO should then re-adjudicate the claim to include consideration of the amendments to 38 C.F.R. § 3.304(f) and any evidence added to the file since the last SSOC was issued.  If it remains denied, the RO should issue an appropriate SSOC and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



